Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The office action is in response to amendments filed on 08/04/2022 in which claims 1-5, 7-8 and 13-15 were presented for examination. Applicant has withdrawn Claims 6, 9-12 and 16 and have been fully considered.
Response to Arguments
Applicant’s arguments, see page 6-9, filed 08/04/2022, with respect to the rejection(s) of claim(s) 1-5, 7-8 and 13-15 have been fully considered but they are not persuasive. However, upon further consideration, a new ground(s) of rejection is made based on the newly amended claims by Keen (US7287342B2) in view of Berend (US20130312284A1) (see below).  
Applicant’s claim amendment filed on 07/20/2022 overcomes the 112(b) rejection of claims 3-5. Claim Rejections - 35 USC § 112(b) has been withdrawn. 

Drawings
Color/Black and White photographs (E.g. Figs 1-5) and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/Black and white photograph. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color/ black and white photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: 
Applicant’s specification filed on 11/05/2020 recites in ¶-85 and 90, “overlayed” should read “overlaid”.
Claim Objections
Claim 13 is objected to because of the following informalities:  
 Claim 13 recites the limitation “overlayed” in line 4, should read “overlaid”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Young Keen (US7287342B2) in view of Berend (US20130312284A1).
Regarding claim 1, Keen discloses a sole structure for a shoe having a heel region or a forefoot region that is adapted to respectively correspond to a heel portion or a forefoot portion of a foot of a wearer, at least in said heel region or said forefoot region, said sole structure comprising (Fig 1A-1G, #100): an upper wall portion disposed on an upper side of said sole structure ; a lower wall portion disposed on a lower side of said sole structure and spaced apart from said upper wall portion; and a pair of sidewall portions disposed between and interconnecting said upper wall portion and said lower wall portion, a unitary resin-made box with a predetermined wall thickness (Col 7, lines 4-10, “102 covers all or substantially of the entire outside surface of the midsole” which form a single or uniform entity) and having an interior space formed therein (Refer to Annotated Fig 1 below), wherein said sidewall portions are elastically deformable (Col 7, lines 4-10; #102 is made of synthetic rubber material) in a vertical direction and have a plurality of solid or hollow protrusions (Col 11, lines 60-65; #150 (a) spacers are hollow protrusions) that extend continuously in a substantially vertical direction between said upper wall portion and said lower wall portion.
Examiner respectfully notes that the term "region/portion" is very broad and merely means "any large, indefinite, and continuous part of a surface or space or a part of a whole" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com).

    PNG
    media_image1.png
    549
    699
    media_image1.png
    Greyscale
 
Annotated Fig 1 of Keen
However, Keen fails to discloses wherein said upper wall portion and said lower wall portion, are directly coupled with said sidewall portion, whereby said upper wall portion, said lower wall portion, and said pair of sidewall portions are integrated with one another. 
Berend discloses a sole structure having upper wall portion and said lower wall portion, are directly coupled with said sidewall portion, whereby said upper wall portion, said lower wall portion, and said pair of sidewall portions are integrated with one another (Annotated Fig 2 below).
Keen and Berend are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear having sole structure. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Keen’s sole structure to upper wall portion and said lower wall portion, are directly coupled with said sidewall portion, whereby said upper wall portion, said lower wall portion, and said pair of sidewall portions are integrated with one another as taught by Berend in order to decrease the cost of manufacturing during addictive manufacturing process or molding process of the sole structure. 
The Combination above results in Berend’s lower wall portion, and said pair of sidewall portions are integrated with one another to form Keen’s a unitary resin-made box (Col 7, lines 4-10, “synthetic rubber is known as unitary resin”) with a predetermined wall thickness and having an interior space formed therein (Refer to Annotated Fig 1 above). 
Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).



    PNG
    media_image2.png
    352
    534
    media_image2.png
    Greyscale

Annotated Fig 2 of Berend
Regarding claim 2, Keen as modified discloses the limitation of claim 1 as described above and further discloses wherein said pair of sidewall portions have a round shape that protrudes sideways between said upper wall portion and said lower wall portion (See annotated Fig 1 above, side wall is round and protrudes sideways front lateral and medial side of the sole structure).
Regarding claim 3, Keen as modified discloses the limitation of claim 1 as described above, and further discloses wherein said plurality of solid or hollow protrusions are provided on a medial side and a lateral side of said sidewall portions in said heel region or in a ball-of-the-foot part of said forefoot region (Annotated Fig 1 above, Col- 11, lines 60-65).
Regarding claim 4, Keen as modified discloses the limitation of claim 1 as described above, and Keen further discloses wherein said plurality of solid or hollow protrusions are disposed along an entire perimeter of said sidewall portions in said heel region or said forefoot region (Annotated Fig 1 above, Col- 11, lines 60-65; #150a and 150b running completely from the toe region to the heel region of the shoe).
Regarding claim 5, Keen as modified discloses the limitation of claim 1 as described above, and Keen further discloses wherein said plurality of solid or hollow protrusions extend to a lower surface of said lower wall portion and a bottom surface of said plurality of solid or hollow protrusions forms a ground contact surface along with said lower surface of said lower wall portions (Annotated Fig 1 above, Ground contact surface is at the bottom of lower wall).
Regarding claim 7, Keen as modified discloses the limitation of claim 1 as described above, and further discloses wherein said pair of sidewall portions have a heel counter portion (See Fig-1G of side wall bottom to top from both lateral and medial side of the sole structure) that extend upwardly above an upper surface of said upper wall portion in said heel region and that is disposed along a circumference of said heel region (See Fig 1G, and Annotated Fig 1 for circumference of heel region).
Regarding claim 8, Keen as modified discloses the limitation of claim 7 as described above, and further discloses wherein said heel counter portion (Fig 1G) includes a plurality of solid or hollow protrusions that extend continuously in a substantially vertical direction (Annotated Fig 1 above, Col- 11, lines 60-65; #150a and 150b in heel region of the shoe).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Keen (US 7287342 B2) in view of Berend (US20130312284A1) and Westmoreland et al. (US20150196085A1).
Regarding claim 13, Keen discloses the limitation of claim 1 as described above. However Keen as modified fails to disclose wherein a three-dimensional elastic fiber structure formed of resin fibers is disposed in said interior space, wherein said resin fibers are arranged on a horizontal plane to form a resin layer on said horizontal plane, and wherein said resin layer is overlayed in a vertical direction to form a multiple of resin layers. 
Westmoreland discloses using a three-dimensional elastic fiber structure formed of resin fibers in the interior space (inside space of sole structure surrounded by sidewalls), wherein said resin fibers are arranged on a horizontal plane to form a resin layer on said horizontal plane, and wherein said resin layer is overlayed in a vertical direction to form a multiple of resin layers. (¶-26-27, Figs 4-5, #34, See annotated Fig 3 below,#56 elastomeric rubber particles are stackable into multiple layers). 

    PNG
    media_image3.png
    331
    736
    media_image3.png
    Greyscale

Annotated Fig 3 of Westmoreland
Keen as modified and Westmoreland are considered analogous art to the claimed invention because it is the same field of invention, an article of footwear, with interior space. It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the material used in the interior space of modified Keen to have a three-dimensional elastic fiber structure formed of resin fibers is disposed in said interior space, wherein said resin fibers are arranged on a horizontal plane to form a resin layer on said horizontal plane, and wherein said resin layer is overlayed in a vertical direction to form a multiple of resin layers as taught by Westmoreland in order to have lower maintenance costs and longer lives for the shoe/footwear. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding claim 14, Keen as modified discloses the limitation of claim 13 as described above, and further discloses wherein said three-dimensional elastic fiber structure is formed by additive manufacturing along with said upper wall portion, said lower wall portion and said pair of sidewall portions. This limitation is a product by process limitation and Keen as modified teaches a product that appears to be the same as, or an obvious variant of, the product set forth in the product-by-process claim. Further it is noted that the fiber of Keen is capable of being formed via additive manufacturing.
Regarding claim 15, Keen as modified discloses the limitation of claim 14 as described above, further teaches wherein said additive manufacturing is a fused deposition modeling. This limitation is a product by process limitation and Keen as modified teaches a product that appears to be the same as, or an obvious variant of, the product set forth in the product-by-process claim. Further it is noted that the fiber of Keen is capable of being formed via additive manufacturing, wherein the additive manufacturing is a fused deposition modeling.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- US 20190365044 A1 by Cross et al. discloses an intermediate sole structure for an article of footwear includes a foamed thermoplastic sole component. The foamed thermoplastic sole component has a foamed thermoplastic base layer and a foamed thermoplastic outer layer that is integrally formed with the foamed thermoplastic base layer. The outer layer includes a plurality of sipes extending through the outer layer and terminating at the base layer. The thermoplastic sole component has an inner surface defined by the base layer, an opposite, outer surface defined by the outer layer, and a thickness defined between the inner surface and the outer surface. The inner surface is substantially planar and is operative to be adhered to a ground-facing surface of an upper. Additionally, the thickness is smaller at a peripheral edge of the sole component than within a central region.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            
/SALLY HADEN/Primary Examiner, Art Unit 3732